Title: From Thomas Jefferson to Benjamin H. Latrobe, 23 May 1803
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            May 23. 1803 Washington.
          
          Th: Jefferson presents his salutations to mr Latrobe, and recommends to him, in passing through Baltimore, to examine the covering on the flat part of Genl. Smith’s house. it is with sheet iron in gutturs, is the first & only example yet executed, and may furnish us, by the manner of it’s execution, information both as to what succeeds, and as to what may not succeed & therefore is to be avoided, if any thing about it does not succeed. Genl. Smith will also be so good as to inform mr Latrobe how it answers. if the stage should not stop long enough in Baltimore to admit this examination, it would still be worth while that mr Latrobe should sacrifice a day to it, considering the importance of a succesful operation on the Capitol & President’s house. health and good will.
        